NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 1/14/2022. Currently, claims 1, 3 and 5-16 are pending. Claims 2 and 4 have been cancelled. No new claims have been added.

Claims 1, 3 and 5-16 are allowed.
Claims 2 and 4 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 1/14/2022, in light of the claim amendments filed on the same date are persuasive. Further to applicant’s arguments, the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including, inter alia the first and second ends of both the second and third construction profiles being free ends configured to enable successive interconnection of the construction unit with one or more further construction units, wherein the second construction profile virtually extends according to the first construction profile from a position that corresponds with 0º to a position that makes an angle of 90º to the first construction profile, as claimed in claim 1. Campbell (US 5735100) does not teach both ends of second and third construction profiles being free ends, and does not teach the second construction profile being capable of an angular extension between 0º and 90º relative to the first construction profile as claimed. Muehlebach (US 20090183840) does . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635